From the record in this case it appears that the judgment in the court below, from which this appeal was taken, was rendered in said court at the Spring term, 1929, and bears date March 14, 1929. The certificate of appeal shows that an appeal was taken to this court on April 11, 1929, and the certificate was here filed on April 17, 1929. The record was filed in the office of the clerk of the Supreme Court on September 16, 1929; and the appeal, properly belonging in this court, was under the provisions of section 7320 of the Code 1923, transferred to this court; and the submission upon briefs was here had on January 14, 1930.
Upon taking this case up for consideration, we find there are no assignments of error written upon the transcript as the law requires. We therefore order that, the judgment appealed from shall stand affirmed.
Affirmed.